Title: From James Madison to Edmund Pendleton, 7 November 1780
From: Madison, James
To: Pendleton, Edmund


Dear Sir
Philada. Novr. 7th. 1780.
Your favor of the 30 of last month came by yesterday’s post, and explained a report which had amused us here for several days. It was said that some movements of the French to the Southward, had alarmed the enemy to such a degree that they had suddenly re-embarked their troops and were leaving Virginia. The re-embarkation of the detachment which had taken possession of Hampton and its vicinity was no doubt the foundation of it. Our curiosity is at present almost wholly directed to the Southward and I am happy in having so intelligent and punctual a correspondent so near the principal scene of military operations.
There is I believe no doubt of an intended Congress at the Hague not of Ministers from the Belligerents but neutral powers under the auspices of Russia; and as the avowed object of it is to establish the liberty of the Seas which G. B has so little respected, and is highly approved by France & Spain as well as all the neutral Maritime powers, it must necessarily prove unfavorable to G. B. and consequently friendly to our views. Congress have thought it advisable to testify their approbation of the liberal principles held out by Russia as the basis of the proposed negociation, and have accordingly by a public Act adopted them so far as to direct the Board of Admiralty to prepare instructions for their armed vessels conformable to them.
Doct. Lee and Mr. Izzard particularly the latter have been here some time, and I believe are not very reserved in their reflections on the venerable Philosopher at the Court of Versailles. Mr. Izzard I understand is particularly open in his charges against him. Doctr. Lee on his arrival applied to Congress for a hearing on the subject of Mr. Deanes allegations, if any doubt remained of the falsehood & malice of them, but nothing final has been done as yet in Consequence of it. I have had great anxiety lest the flame of faction which on a former occasion proved so injurious should be kindled anew but as far as I can judge the temper of Congress is in general by no means prone to it, although there may be individuals on both sides who would both wish & endeavour it. Not a word has been heard of the Saratoga’s prizes. A partial exchange of Prisoners we hear is agreed on, but have no official account of it. Genls. Lincoln, Thomson & du portail it is said are included in it, having been set against Philips & Reidezel. I have heard but few inferior officers named, except Col. Laurens.
A gentleman in Statia writes to the Commercial Committee on Octr. 3d that a Dutch war is seriously talked of at that place, that the Dutch are certainly preparing a formidable marine, and that open protection & respect is now given to American Vessels in the same manner as to those of other Independent Nations. If this fact be truly represented, and it is mentioned with strong circumstances of credibility, it is probably one of the fruits of the neutral combinations set on foot by Russia.
Congress have just finished an estimate of supplies for the ensuing year requiring of the States the value of 6 Millions of Drs. in specie. The principal part of the requisition consists of specific articles, the residue in specie or the new emissions, receivable as specie. If the States fulfill this plan punctually, there is no doubt that we shall go smoothly through another Campaign and if they would forbear recurring to State emissions & certificates, in procuring the supplies, it may become a permanent & effectual mode of carrying on the war. But past experience will not permit our expectations to be very sanguine. The collection & transportation of specific suppl[ies] must necessarily be tedious & subject to casualties; & the proceedings of 13 separate popular bodies, must add greatly to the uncertainty & delay. The expence attending the mode is of itself a sufficient objection to it, if money could by any possible device be provided in due quantity. The wan[t] of this article is the source of all our public difficulties & misfortunes. One or two million of guineas properly applied would diffuse vigor and satisfaction throughout the whole military departments and would expel the enemy from every part of the United States. It would also have another good effect. It would reconcile the army & every body else to our republican forms of governments; The principal inconveniences which are imputed to these being really the fruit of defective revenues. What other States effect by money, we are obliged to pursue by dilatory & undigested expedients, which benumb all our operations and expose our troops to numberless distresses. If these were well paid, well fed, and well cloathed, they would be well satisfied and would fight with more success. And this might & would be as well effected by our governments as by any other if they possessed money enough as in our moneyless situation the same embarrassments would have been experienced by every government,
With very sincere regard I am Dr Sr. Yrs &ca.
J. Madison Junr.
 